INDEMNITY AGREEMENT
 
This Indemnity Agreement (“Agreement”) is made as of June __, 2007 by and
between BPO Management Services, Inc., a Delaware corporation (the “Company”),
and __________________ (“Indemnitee”).
 
RECITALS
 
WHEREAS, qualified persons have become more reluctant to serve publicly-held
corporations as directors or Named Executive Officers (as hereinafter defined)
unless they are provided with adequate protection through insurance or adequate
indemnification against inordinate risks of claims and actions against them
arising out of their service to and activities on behalf of such corporation;
 
WHEREAS, the Board of Directors of the Company (the “Board”) has determined that
the increased difficulty in attracting and retaining such persons is detrimental
to the best interests of the Company’s stockholders and that the Company should
act to assure such persons that there will be increased certainty of such
protection in the future;
 
WHEREAS, it is reasonable, prudent and necessary for the Company to agree
contractually to indemnify such persons so that they will serve or continue to
serve the Company free from undue concern that they will not be so indemnified;
and
 
WHEREAS, the Company desires and intends hereby to indemnify Indemnitee to the
fullest extent permitted by law.
 
NOW, THEREFORE, in consideration of the premises and the covenants contained
herein and for other good and valuable consideration, the receipt and adequacy
of which are hereby acknowledged, the Company and Indemnitee do hereby covenant
and agree as follows:
 
1. Services to the Company. Indemnitee will serve or continue to serve, at the
will of the Company, as a director of the Company for so long as Indemnitee is
duly elected or until Indemnitee tenders his resignation. If Indemnitee is a
Named Executive Officer, Indemnitee will serve or continue to serve, at the will
of the Company, as an officer of the Company for so long as provided in any
employment agreement between the Company and Indemnitee, if any, or as provided
in the Company’s policies.
 
2. Indemnity of Indemnitee. The Company hereby agrees to hold harmless and
indemnify Indemnitee to the fullest extent permitted by applicable law, as such
may be amended from time to time. In furtherance of the foregoing
indemnification, and without limiting the generality thereof:
 
(a) Proceedings Other Than Proceedings by or in the Right of the Company.
Indemnitee shall be entitled to the rights of indemnification provided in this
Section 2(a) if, by reason of his Corporate Status (as hereinafter defined),
Indemnitee is, or is threatened to be made, a party to any Proceeding (as
hereinafter defined), other than a Proceeding by or in the right of the Company.
Pursuant to this Section 2(a), Indemnitee shall be indemnified against all

 
 

--------------------------------------------------------------------------------

 

Expenses (as hereinafter defined), judgments, fines, penalties and amounts paid
in settlement actually and reasonably incurred by Indemnitee or on his behalf in
connection with such Proceeding or any claim, issue or matter therein, if
Indemnitee acted in good faith and in a manner he reasonably believed to be in
or not opposed to the best interests of the Company and, in the case of a
criminal Proceeding, had no reasonable cause to believe that his conduct was
unlawful.
 
(b) Proceedings by or in the Right of the Company. Indemnitee shall be entitled
to the rights of indemnification provided in this Section 2(b) if, by reason of
his Corporate Status, Indemnitee is, or is threatened to be made, a party to any
Proceeding brought by or in the right of the Company to procure a judgment in
its favor. Pursuant to this Section 2(b), Indemnitee shall be indemnified
against all Expenses actually and reasonably incurred by him or on his behalf in
connection with such Proceeding or any claim, issue or matter therein, if
Indemnitee acted in good faith and in a manner he reasonably believed to be in,
or not opposed to, the best interests of the Company; provided, however, if
applicable law so provides, no indemnification for such Expenses shall be made
in respect of any claim, issue or matter in such Proceeding as to which
Indemnitee shall have been adjudged to be liable to the Company, unless and only
to the extent that any court in which the Proceeding was brought or the Delaware
Court (as defined below) shall determine upon application that, despite the
adjudication of liability but in view of all the circumstances of the case,
Indemnitee is fairly and reasonably entitled to indemnification for such
Expenses as the Delaware Court or such other court shall deem proper.
 
(c) Indemnification for Expenses of a Party Who is Wholly or Partly Successful.
Notwithstanding any other provision of this Agreement, to the extent that
Indemnitee is, by reason of his Corporate Status, a party to and is successful,
on the merits or otherwise, in any Proceeding, Indemnitee shall be indemnified
to the maximum extent permitted by law, as such may be amended from time to
time, against all Expenses actually and reasonably incurred by him or on his
behalf in connection therewith. If Indemnitee is not wholly successful in such
Proceeding but is successful, on the merits or otherwise, as to one or more, but
less than all, claims, issues or matters in such Proceeding, the Company shall
indemnify and hold harmless Indemnitee against all Expenses actually and
reasonably incurred by him or on his behalf in connection with each successfully
resolved claim, issue or matter. For purposes of this Section and without
limitation, the termination of any claim, issue or matter in such a Proceeding
by dismissal, with or without prejudice, shall be deemed to be a successful
result as to such claim, issue or matter.
 
(d) Indemnification for Expenses of a Witness. Notwithstanding any other
provision of this Agreement, to the extent that Indemnitee is, by reason of his
Corporate Status, a witness in any Proceeding to which Indemnitee is not a
party, he shall be indemnified against all Expenses actually and reasonably
incurred by him or on his behalf in connection therewith.
 
3. Additional Indemnification. In addition to, and without regard to any
limitations on, the indemnification provided for in Section 2 of this Agreement,
the Company shall indemnify and hold harmless Indemnitee against all Expenses,
judgments, fines, penalties and amounts paid in settlement actually and
reasonably incurred by Indemnitee or on his behalf if, by reason of his
Corporate Status, he is, or is threatened to be made, a party to any Proceeding

 
-2-

--------------------------------------------------------------------------------

 

(including a Proceeding by or in the right of the Company); provided that, prior
to any payments being made to Indemnitee under this Section, Indemnitee shall
deliver to the Company an undertaking to repay any Expenses advanced if it shall
be finally determined (under the procedures, and subject to the presumptions,
set forth in Section 6 hereof) that Indemnitee is not entitled to be indemnified
against such Expenses or that such indemnification would be unlawful.
 
4. Exclusions. Notwithstanding any provision in this Agreement, the Company
shall not be obligated under this Agreement to make any indemnity in connection
with any claim made against Indemnitee: (a) for which payment has actually been
received by or on behalf of Indemnitee under any insurance policy of the Company
or other indemnity provision of the Company, except with respect to any excess
beyond the amount actually received under any insurance policy of the Company or
other indemnity provision of the Company; (b) for an accounting of profits made
from the purchase and sale (or sale and purchase) by Indemnitee of securities of
the Company within the meaning of Section 16(b) of the Exchange Act of 1934, as
amended, or similar provisions of state statutory law or common law; or (c) in
connection with any Proceeding (or any part of any Proceeding) initiated by
Indemnitee (other than a Proceeding (or any part of a Proceeding) initiated by
Indemnitee to enforce the provisions of this Agreement), including any
Proceeding (or any part of any Proceeding) initiated by Indemnitee against the
Company or its directors, officers, employees or other indemnitees, unless (i)
the Board of the Company authorized the Proceeding (or any part of any
Proceeding) prior to its initiation or (ii) the Company provides the
indemnification, in its sole discretion, pursuant to the powers vested in the
Company under applicable law.
 
5. Advances of Expenses; Defense of Claim.
 
(a) Notwithstanding any provision of this Agreement to the contrary, the Company
shall advance the Expenses incurred by or on behalf of Indemnitee in connection
with any Proceeding by reason of Indemnitee’s Corporate Status within thirty
(30) days after the receipt by the Company of a statement or statements
requesting such advance or advances from time to time, whether prior to or after
final disposition of any Proceeding. Such statement or statements shall
reasonably evidence the Expenses incurred by Indemnitee and shall include or be
preceded or accompanied by an undertaking by or on behalf of Indemnitee to repay
any Expenses advanced if it shall ultimately be determined that Indemnitee is
not entitled to be indemnified against such Expenses. This Section 5(a) shall
not apply to any claim made by Indemnitee for which indemnity is excluded
pursuant to Section 4.
 
(b) The Company will be entitled to participate in the Proceeding at its own
expense.
 
6. Procedures and Presumptions for Determination of Entitlement to
Indemnification. It is the intent of this Agreement to secure for Indemnitee
rights of indemnity that are as favorable as may be permitted under the Delaware
General Corporation Law and public policy of the State of Delaware. Accordingly,
the parties agree that the following procedures and presumptions shall apply in
the event of any question as to whether Indemnitee is entitled to
indemnification under this Agreement:

 
-3-

--------------------------------------------------------------------------------

 

(a) Indemnitee agrees to promptly notify the Company in writing within five (5)
days after being served with any summons, citation, subpoena, complaint,
indictment, information or other document relating to any Proceeding or matter
which may be subject to indemnification or advancement of Expenses covered
hereunder. Failure to promptly notify the Company shall not terminate the
Company’s obligation to Indemnitee with respect to such Proceeding under this
Agreement unless such failure materially prejudices the Company’s ability to
defend such claim, and the failure to so notify the Company shall not relieve
the Company from any liability that it may have to Indemnitee outside of this
Agreement. Further, Indemnitee shall submit to the Company a written request,
including therein or therewith such documentation and information as is
reasonably available to Indemnitee, is reasonably necessary to determine whether
and to what extent Indemnitee is entitled to indemnification, and is
subsequently reasonably requested by the person or persons or entity making such
determination. The Secretary of the Company shall, promptly upon receipt of such
a request for indemnification, advise the Board in writing that Indemnitee has
requested indemnification.
 
(b) Upon written request by Indemnitee for indemnification pursuant to Section
6(a), a determination, if required by applicable law, with respect to
Indemnitee’s entitlement thereto shall be made in the specific case by one of
the following methods, which shall be at the election of the Board: (i) by a
majority vote of the Disinterested Directors (as hereinafter defined), even
though less than a quorum of the Board; (ii) by a committee of Disinterested
Directors designated by a majority vote of the Disinterested Directors, even
though less than a quorum; (iii) if there are no Disinterested Directors or if
the Disinterested Directors so direct, by Independent Counsel (as hereinafter
defined) in a written opinion to the Board, a copy of which shall be delivered
to Indemnitee; or (iv) by the stockholders of the Company. If it is so
determined that Indemnitee is entitled to indemnification, payment to Indemnitee
shall be made within ten (10) days after such determination.
 
(c) In the event the determination of entitlement to indemnification is to be
made by Independent Counsel pursuant to Section 6(b) hereof, the Independent
Counsel shall be selected as provided in this Section 6(c). The Independent
Counsel shall be selected by the Board, which shall give written notice to
Indemnitee advising him of the identity of the Independent Counsel so selected.
Indemnitee may, within ten (10) days after such written notice of selection
shall have been received, deliver to the Company a written objection to such
selection; provided, however, that such objection may be asserted only on the
ground that the Independent Counsel so selected does not meet the requirements
of “Independent Counsel” as defined in Section 11(e) of this Agreement, and the
objection shall set forth with particularity the factual basis of such
assertion. Absent a proper and timely objection, the person so selected shall
act as Independent Counsel. If such written objection is so made and
substantiated, the Independent Counsel so selected may not serve as Independent
Counsel unless and until such objection is withdrawn or a court of competent
jurisdiction has determined that such objection is without merit. If, within
twenty (20) days after submission by Indemnitee of a written request for
indemnification pursuant to Section 6(a) hereof, no Independent Counsel shall
have been selected and not objected to, either the Company or Indemnitee may
petition the Delaware Court or other court of competent jurisdiction for
resolution of any objection which shall have been made by Indemnitee to the
Company’s selection of Independent Counsel and/or for the appointment as
Independent Counsel of a person selected by the court or by such other person as
the court shall designate, and the person with respect to whom all objections
are so resolved or

 
-4-

--------------------------------------------------------------------------------

 

the person so appointed shall act as Independent Counsel under Section 6(b)
hereof. The Company agrees to pay the reasonable fees and expenses of
Independent Counsel incurred by such Independent Counsel in connection with
acting pursuant to Section 6(b) hereof, and the Company shall pay all reasonable
fees and expense incident to the procedures of this Section 6(c), regardless of
the manner in which such Independent Counsel was selected or appointed.
 
(d) In making a determination with respect to entitlement to indemnification
hereunder, the person or persons or entity making such determination shall
presume that Indemnitee is entitled to indemnification under this Agreement if
Indemnitee has submitted a request for indemnification in accordance with
Section 6(a) of this Agreement, and the Company shall have the burden of proof
to overcome that presumption in connection with the making by any person,
persons or entity of any determination contrary to that presumption.
 
(e) The termination of any Proceeding or of any claim, issue or matter therein,
by judgment, order, settlement or conviction, or upon a plea of nolo contendere
or its equivalent, shall not (except as otherwise expressly provided in this
Agreement) of itself create a presumption that Indemnitee did not act in good
faith and in a manner which he reasonably believed to be in or not opposed to
the best interests of the Company or, with respect to any criminal Proceeding,
that Indemnitee had reasonable cause to believe that his conduct was unlawful.
 
(f) For purposes of any determination of good faith, Indemnitee shall be deemed
to have acted in good faith if Indemnitee’s action is based on the records or
books of account of the Enterprise (as hereinafter defined), including financial
statements, or on information supplied to Indemnitee by the officers of the
Enterprise in the course of their duties, or on the advice of legal counsel for
the Enterprise or on information or records given or reports made to the
Enterprise by an independent certified public accountant or by an appraiser or
other expert selected by the Enterprise. The provisions of this Section 6(f)
shall not be deemed to be exclusive or to limit in any way the other
circumstances in which the Indemnitee may be deemed or found to have met the
applicable standard of conduct set forth in this Agreement.
 
(g) The knowledge and/or actions, or failure to act, of any other director,
officer, trustee, partner, managing member, fiduciary, agent or employee of the
Enterprise shall not be imputed to Indemnitee for purposes of determining the
right to indemnification under this Agreement.
 
7. Non-exclusivity; Survival of Rights; Insurance; Subrogation.
 
(a) The rights of indemnification and to receive advancement of Expenses as
provided by this Agreement shall not be deemed exclusive of any other rights to
which Indemnitee may at any time be entitled under applicable law, the Company’s
Certificate of Incorporation (as may be amended or restated from time to time),
the Company’s Bylaws, any agreement, a vote of stockholders, a resolution of
directors, or otherwise. No amendment, alteration or repeal of this Agreement or
of any provision hereof shall limit or restrict any right of Indemnitee under
this Agreement in respect of any action taken or omitted by such Indemnitee in
his Corporate Status prior to such amendment, alteration or repeal. To the
extent that a change

 
-5-

--------------------------------------------------------------------------------

 

in Delaware law, whether by statute or judicial decision, permits greater
indemnification or advancement of Expenses than would be afforded currently
under the Company’s Bylaws or this Agreement, it is the intent of the parties
hereto that Indemnitee shall enjoy by this Agreement the greater benefits so
afforded by such change.
 
(b) To the extent that the Company maintains an insurance policy or policies
providing liability insurance for directors or officers of the Company or of any
other Enterprise in respect of which such person serves at the request of the
Company, Indemnitee shall be covered by such policy or policies in accordance
with its or their terms to the maximum extent of the coverage available for any
such director or officer under such policy or policies. If, at the time the
Company receives notice from any source of a Proceeding as to which Indemnitee
is a party or a participant (as a witness or otherwise), the Company has
director liability insurance in effect, the Company shall give prompt notice of
such Proceeding to the insurers in accordance with the procedures set forth in
the respective policies. The Company shall thereafter take all reasonably
necessary or desirable action to cause such insurers to pay, on behalf of the
Indemnitee, all amounts payable as a result of such Proceeding in accordance
with the terms of such policies.
 
(c) In the event of any payment under this Agreement, the Company shall be
subrogated to the extent of such payment to all of the rights of recovery of
Indemnitee, who shall execute all papers required and take all action necessary
to secure such rights, including execution of such documents as are necessary to
enable the Company to bring suit to enforce such rights.
 
(d) The Company’s obligation to indemnify or advance Expenses hereunder to
Indemnitee who is or was serving at the request of the Company as a director,
officer, trustee, partner, managing member, fiduciary, employee or agent of any
other Enterprise shall be reduced by any amount Indemnitee has actually received
as indemnification or advancement of expenses from such Enterprise or from any
insurance policy maintained by such Enterprise.
 
8. Duration of Agreement. All agreements and obligations of the Company
contained herein shall continue during the period Indemnitee is a director or a
Named Executive Officer of the Company (or is or was serving at the request of
the Company as a director, officer, trustee, partner, managing member,
fiduciary, employee or agent of any other Enterprise) and shall continue
thereafter so long as Indemnitee shall be subject to any Proceeding by reason of
his Corporate Status, whether or not he is acting or serving in any such
capacity at the time any liability or expense is incurred for which
indemnification can be provided under this Agreement. The Indemnitee’s rights
under this Agreement shall inure to the benefit of his heirs, executors and
administrators.
 
9. Severability. If any provision nor provisions of this Agreement shall be held
to be invalid, illegal or unenforceable for any reason whatsoever: (a) the
validity, legality and enforceability of the remaining provisions of this
Agreement (including without limitation, each portion of any Section, paragraph
or sentence of this Agreement containing any such provision held to be invalid,
illegal or unenforceable, that is not itself invalid, illegal or unenforceable)
shall not in any way be affected or impaired thereby and shall remain
enforceable to the fullest extent permitted by law; (b) such provision or
provisions shall be deemed reformed to the extent

 
-6-

--------------------------------------------------------------------------------

 

necessary to conform to applicable law and to give the maximum effect to the
intent of the parties hereto; and (c) to the fullest extent possible, the
provisions of this Agreement (including, without limitation, each portion of any
Section, paragraph or sentence of this Agreement containing any such provision
held to be invalid, illegal or unenforceable, that is not itself invalid,
illegal or unenforceable) shall be construed so as to give effect to the intent
manifested thereby.
 
10. Entire Agreement. This Agreement constitutes the entire agreement between
the parties hereto with respect to the subject matter hereof and supersedes all
prior agreements and understandings, oral, written and implied, between the
parties hereto with respect to the subject matter hereof.
 
11. Definitions. For purposes of this Agreement, the following terms shall have
the following means:
 
(a) “Corporate Status” describes the status of a person who is or was a director
or Named Executive Officer of the Company or a director, officer, trustee,
general partner, managing member, fiduciary, employee or agent of any other
Enterprise which such person is or was serving at the request of the Company.
 
(b) “Disinterested Director” means a director of the Company who is not and was
not a party to the Proceeding in respect of which indemnification is sought by
Indemnitee.
 
(c) “Enterprise” shall mean the Company and any other corporation, limited
liability company, partnership, joint venture, trust, employee benefit plan or
other enterprise of which Indemnitee is or was serving at the request of the
Company as a director, officer, trustee, general partner, managing member,
fiduciary, employee or agent.
 
(d) “Expenses” shall include all reasonable attorneys’ fees, retainers, court
costs, transcript costs, fees of experts, witness fees, travel expenses,
duplicating costs, printing and binding costs, telephone charges, postage,
delivery service fees, and all other disbursements or expenses in connection
with prosecuting, defending, preparing to prosecute or defend, investigating,
being or preparing to be a witness in, or otherwise participating in, a
Proceeding. Expenses also shall include Expenses incurred in connection with any
appeal resulting from any Proceeding, including without limitation the premium,
security for, and other costs relating to any cost bond, supersedeas bond, or
other appeal bond or its equivalent. Expenses, however, shall not include
amounts paid in settlement by Indemnitee or the amount of judgments, fines or
penalties against Indemnitee.
 
(e) “Independent Counsel” means a law firm, or a member of a law firm, that is
experienced in matters of corporation law and neither presently is, nor in the
past five (5) years has been, retained to represent: (i) the Company or
Indemnitee in any matter material to either such party (other than with respect
to matters concerning the Indemnitee under this Agreement, or of other
indemnitees under similar indemnification agreements with the Company), or (ii)
any other party to the Proceeding giving rise to a claim for indemnification
hereunder. Notwithstanding the foregoing, the term “Independent Counsel” shall
not include any person who, under the applicable standards of professional
conduct then prevailing, would have a

 
-7-

--------------------------------------------------------------------------------

 


conflict of interest in representing either the Company or Indemnitee in an
action to determine Indemnitee’s rights under this Agreement.
 
(f) References to “other enterprises” shall include employee benefit plans;
references to “fines” shall include any excise tax assessed with respect to any
employee benefit plan; references to “serving at the request of the Company”
shall include any service as a director, officer, employee or agent of the
Company which imposes duties on, or involves services by, such director,
officer, employee or agent with respect to an employee benefit plan, its
participants or beneficiaries; and a person who acted in good faith and in a
manner he reasonably believed to be in the best interests of the participants
and beneficiaries of an employee benefit plan shall be deemed to have acted in a
manner “not opposed to the best interests of the Company” as referred to in this
Agreement.
 
(g) “Named Executive Officer” shall have the meaning ascribed to such term in
Item 402(a)(2) of Regulation S-B of the Securities Act of 1933, as amended.
 
(h) The term “Proceeding” shall include any threatened, pending or completed
action, suit, arbitration, alternate dispute resolution mechanism,
investigation, inquiry, administrative hearing or any other actual, threatened
or completed proceeding, whether brought in the right of the Company or
otherwise and whether of a civil, criminal, administrative or investigative
nature, in which Indemnitee was, is or will be involved as a party or otherwise
by reason of the fact that Indemnitee is or was a director or Named Executive
Officer of the Company, by reason of any action taken by him or of any inaction
on his part while acting as a director or Named Executive Officer of the
Company, or by reason of the fact that he is or was serving at the request of
the Company as a director, officer, trustee, general partner, managing member,
fiduciary, employee or agent of any other Enterprise, in each case whether or
not serving in such capacity at the time any liability or expense is incurred
for which indemnification, reimbursement, or advancement of expenses can be
provided under this Agreement.
 
12. Modification and Waiver. No supplement, modification or amendment of this
Agreement shall be binding unless executed in writing by the parties hereto. No
waiver of any of the provisions of this Agreement shall be deemed or shall
constitute a waiver of any other provisions of this Agreement nor shall any
waiver constitute a continuing waiver.
 
13. Notices. All notices, requests, demands and other communications under this
Agreement shall be in writing and shall be deemed to have been duly given (a)
upon personal delivery to the party to be notified, (b) when sent by confirmed
facsimile if sent during normal business hours of the recipient, and if not so
confirmed, then on the next business day, (c) five (5) business days after
having been sent by registered or certified mail, return receipt requested,
postage prepaid, or (d) one (1) business day after deposit with a nationally
recognized overnight courier, specifying next business day delivery, with
written verification of receipt. All communications shall be sent:
 
(i) If to Indemnitee, at the address indicated on the signature page of this
Agreement, or such other address as Indemnitee shall provide in writing to the
Company.

 
-8-

--------------------------------------------------------------------------------

 

(ii) If to the Company to:
 
BPO Management Services, Inc.
1290 N. Hancock, Suite 202
Anaheim, California 92807
Attention: Chairman & CEO
Facsimile No.: (714) 974-4771


with copies to (which copies shall not constitute notice):


Bryan Cave LLP
1900 Main Street, Suite 700
Irvine, California 92614
Attention: Randolf W. Katz, Esq.
Facsimile No.: (949) 223-7100


and


Cornman & Swartz
19800 MacArthur Boulevard, Suite 820
Irvine, California 92612
Attention: Jack T. Cornman, Esq.
Facsimile No.: (949) 224-1505


or to any other address as may have been furnished to Indemnitee in writing by
the Company.


14. Contribution. To the fullest extent permissible under applicable law, if the
indemnification provided for in this Agreement is unavailable to Indemnitee in
whole or in part for any reason whatsoever, the Company, in lieu of indemnifying
Indemnitee, shall contribute to the amount incurred by Indemnitee, whether for
judgments, fines, penalties, excise taxes, amounts paid or to be paid in
settlement and/or for Expenses, in connection with any claim relating to an
indemnifiable event under this Agreement, in such proportion as is deemed fair
and reasonable in light of all of the circumstances of such Proceeding in order
to reflect (i) the relative benefits received by the Company and Indemnitee as a
result of the event(s) and/or transaction(s) giving cause to such Proceeding;
and (ii) the relative fault of the Company (and its directors, officers,
employees and agents) and Indemnitee in connection with such event(s) and/or
transaction(s).
 
15. Applicable Law and Consent to Jurisdiction. This Agreement and the legal
relations among the parties shall be governed by, and construed and enforced in
accordance with, the laws of the State of Delaware, without regard to its
conflict of laws rules. The Company and Indemnitee hereby irrevocably and
unconditionally (i) agree that any action or proceeding arising out of or in
connection with this Agreement shall be brought only in the Court of Chancery of
the State of Delaware (the “Delaware Court”), and not in any other state or
federal court in the United States of America or any court in any other country,
(ii) consent to submit to the exclusive jurisdiction of the Delaware Court for
purposes of any action or proceeding arising out of or in connection with this
Agreement, (iii) appoint, to the extent such party is not a resident of

 
-9-

--------------------------------------------------------------------------------

 

the State of Delaware, irrevocably ___________________________ as its agent in
the State of Delaware as such party’s agent for acceptance of legal process in
connection with any such action or proceeding against such party with the same
legal force and validity as if served upon such party personally within the
State of Delaware, (iv) waive any objection to the laying of venue of any such
action or proceeding in the Delaware Court, and (v) waive, and agree not to
plead or to make, any claim that any such action or proceeding brought in the
Delaware Court has been brought in an improper or inconvenient forum.
 
16. Identical Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall for all purposes be deemed to be an original
but all of which together shall constitute one and the same Agreement.
 
17. Miscellaneous. Use of the masculine pronoun shall be deemed to include usage
of the feminine pronoun where appropriate. The headings of the paragraphs of
this Agreement are inserted for convenience only and shall not be deemed to
constitute part of this Agreement or to affect the construction thereof.
 
 
-10-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Indemnification
Agreement on and as of the day and year first above written.
 
BPO MANAGEMENT SERVICES, INC.
 
By:

--------------------------------------------------------------------------------

Name:
Title:


 
-11-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Indemnification
Agreement on and as of the day and year first above written.
 
DIRECTOR:
 
______________________________________
Name:
 
Address:
__________________________
__________________________
__________________________

 
 
 
 
[SIGNATURE PAGE TO INDEMNIFICATION AGREEMENT - DIRECTOR]
 
 
-12-

--------------------------------------------------------------------------------

 